DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1 (and dependent claims 2-12 thereof) and arguments regarding claims 13 and (dependent claims 14-17 thereof) have overcome the 35 U.S.C. 101 rejection applied to those claims in the Non-Final Office Action mailed July 17, 2020.  Applicant’s correction of specification and claim grammar have overcome the specification and claim objections presented previously.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer) in view of Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman) in further view of Buxton et al. (U.S. 2018/0353111 A1) (hereinafter – Buxton).
Re. Claims 1 and 3: Mannheimer teaches a vital sign information processing system comprising: a sensor configured to be attached to a living body (Fig. 1, sensor 130); an information acquisition apparatus configured to acquire vital sign information of the living body through the sensor (Fig. 1, information acquisition apparatus 110); a first memory disposed in the sensor and a second memory disposed in the information acquisition apparatus (Fig. 2, a first memory disposed in the sensor 236 and a second memory disposed in the monitor 110, i.e., information acquisition apparatus); and a processor disposed in the information acquisition apparatus (Fig. 2, a processor 262 located in monitor 110).  Mannheimer does not teach the first and second memories storing first and second site information, and therefore Mannheimer also does not teach the notification generated by the processor to occur when the first site information and the second site information are not matched.

It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the first and second memories of Mannheimer to include first and second site information as taught in the invention by Friedman, the motivation being that having first and second memories track a sensor’s location relative to a monitoring system would allow the system to provide alarms when the sensor is used outside of predefined locations and also provide location-specific context to generate a clinically relevant alarm condition (Cols. 2-3).
Friedman further teaches the invention wherein the notification is a visual notification, an audible notification, or a haptic notification (Col. 9: “Specifically, if one or more alarm limits are met, the computing system 135 of the hub 15 may control the display 16 to generate a visual alarm indicator, and/or may control the speaker 18 to generate an auditory alarm indicator”).
Mannheimer in view of Friedman do not teach the invention wherein the processor is configured to prohibit use of the sensor or limit a number of uses of the sensor when the first site information and the second site information are not matched.
Buxton teaches the invention wherein, when the notification is performed, the processor causes the information acquisition apparatus to prohibit the use of the sensor (Paragraph 0072, “In above examples, the monitor rejects an incompatible sensor. This may be done in a variety of ways, such as sounding an alarm, producing an error message, or disabling some functionality of the sensor”; Claim 17, “…wherein the alarm limits functionality of the sensor”).  Furthermore, it is generally well-known in the art to include the capability of restricting the use of a sensor when a notification is performed.  
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Mannheimer in view of Friedman to include the processor restricting the use of a sensor when notification is performed as taught in the invention by Buxton, the motivation being that a change in monitoring functionality caused by a change in monitoring conditions (such as being used at an incorrect site as specified by the applicant) could interfere with the patient’s medical care, thus necessitating sensor functionality to be disabled  (Paragraph 0056, Paragraph 0072, lines 1-9).
Re. Claim 4: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claim 1.  Friedman further teaches the invention wherein the first site information is indicative of a plurality of sites at which the sensor is to be used (Col. 6: “A plurality of identification receivers 46a-46n are placed at known locations throughout a care facility. The identification signal transmitted by the identification transmitter 14a-14c is thus received by one of the identification receivers 46a-46n closest to, or otherwise arranged to receive transmissions from, identification transmitters at that particular location of the patient;” note - the identification (ID) signal is indicative of the locations of sensor usage due to receipt of ID at receivers in combination with alarm rules for location; Col. 10: “… each location in a care facility may be associated with several different location-specific alarm rules;” location-specific alarm rules are based on the location of the ID signal, wherein the ID signal is thus indicative of a plurality of sites of use).
Re. Claims 5 and 6: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claim 1.  Mannheimer further teaches the invention wherein the processor records the second site information as usage history information in the first memory (Col. 8, lines 46-55, after vital sign information is acquired, as required by claim 6, since the term “usage history” implies use of a device, i.e., acquiring vital sign information through a sensor.
Re. Claim 9: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claim 1.  Mannheimer further teaches the invention wherein the sensor comprises an attachment portion configured to be attached to the living body (Fig. 1, a sensor 130 shown attached to the human body 132), and a connector configured to allow communication with the information acquisition apparatus, wherein the first memory is disposed in the connector (Col. 3, lines 13-26, an embodiment where patient-related data is stored in a storage medium within a connector plug, a connector cable, or an interconnection module).
Re. Claim 10: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claim 1.  Buxton further teaches the invention wherein condition information indicative of operating conditions of the information acquisition apparatus is stored in the first memory (Paragraph 0061, lines 1-12, a minimum-maximum check value stored in sensor memory to compare against maximum available current, i.e., information indicative of operating conditions), and, wherein in a case where the first site information and the second site information are matched, the processor causes the information acquisition apparatus to acquire the vital sign information, based on a setting according to the operating conditions (Mannheimer in view of Friedman teach performing notification where the first and second site information are not matched – see claim 1.  Mannheimer in view of Friedman in further view of Buxton teach restricting the use of the sensor upon performing notification.  Thus, in the case where first and second site information are matched, no notification is performed and the system 
Re. Claims 11: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claims 1.  Mannheimer further teaches the invention wherein the sensor comprises an attachment portion configured to be attached to the living body (Fig. 1, a sensor 130 shown attached to the human body 132), and a connector configured to allow communication with the information acquisition apparatus, wherein the first memory is disposed in the connector (Col. 3, lines 13-26, an embodiment where patient related data is stored in a storage medium within a connector plug, a connector cable, or an interconnection module).
Re. Claim 12: Mannheimer in view of Friedman in further view of Buxton teach the invention according to claims 1.  Mannheimer further teaches the invention wherein the vital sign information includes an arterial oxygen saturation (Abstract, “Embodiments of the present invention include systems and methods that relate to pulse oximetry; Background, “Pulse oximetry is typically used to measure various blood flow characteristics including, but not limited to, the blood oxygen saturation of hemoglobin in arterial blood…”).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer) in view of Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman).
Re. Claim 13: Mannheimer teaches a sensor configured to be attached to a living body to acquire vital sign information (Fig. 1, a sensor 130 shown attached to the human body 132), and communicable with an information acquisition apparatus (Fig. 1, monitor 110 in wired communication to sensor 130).  Mannheimer does not teach the invention wherein the sensor comprises a memory configured to store information indicative of a site at which the sensor is to be used.

It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the first and second memories of Mannheimer to include a sensor memory to store information indicative of a site at which the sensor is to be used as taught by Friedman, the motivation being that having tracking a sensor’s location would allow the system to provide alarms when the sensor is used outside of predefined locations and also provide location-specific context to generate a clinically relevant alarm condition (Cols. 2-3).
Re. Claim 14: Mannheimer in view of Friedman teach the invention according to claim 13.  Mannheimer further teaches the invention wherein the sensor comprises an attachment portion configured to be attached to the living body (Fig. 1, a sensor 130 shown attached to the human body 132), and a connector configured to allow communication with the information acquisition apparatus, wherein the first memory is disposed in the connector (Col. 3, lines 13-26, an embodiment where patient-related data is stored in a storage medium within a connector plug, a connector cable, or an interconnection module).
Re. Claims 15: Mannheimer in view of Friedman teach the invention according to claims 13.  Friedman further teaches the invention wherein the information acquisition apparatus is installed at one of the plurality of predetermined sites (Col. 4: “…the hub device 15 may be attached to the patient's body, placed on or near the patient's bed, or positioned within range of the patient, such as in the same room as the patient. The hub device 15 may be a separate standalone device, or it may be incorporated 
Re. Claims 16 and 17: Mannheimer in view of Friedman teach the invention according to claims 13 and 15.  Friedman further teaches the invention wherein at least one of the predetermined plurality of sites is a critical care medicine area, an intensive care unit, a neonatal intensive care unit, an operating room, a laboratory, a hospital ward, or a magnetic resonance imaging (MRI) room (Col. 12: “… different alarm limits may be assigned…. At different locations in the care facility. For example, different alarm limits may be assigned and followed when the patient is in… their primary location, such as their hospital room (i.e., a hospital ward), versus when the patient is in… the physical therapy section or ward of the care facility;” additionally, since the invention by Friedman is concerned with location tracking within a care facility, at least one of the predetermined plurality of sites required by the applicant is encompassed by Friedman’s tracking since such sites are commonly known to be within a care facility).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer), Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman), and Buxton et al. (U.S. 2018/0353111 A1) (hereinafter – Buxton) in view of Fenwick et al. (2002/0124295 A1) (hereinafter – Fenwick).
Re. Claim 2: Mannheimer, Friedman, and Buxton teach the invention according to claim 1.  Mannheimer, Friedman, and Buxton do not teach the invention wherein the notification includes first site information.

It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the notification of Mannheimer, Friedman, and Buxton to include first site information as taught in the invention of Fenwick, the motivation being that displaying first site information immediately indicates the exit of the patient and/or sensor from the assigned area in the hospital setting and allows for immediate tracking of the loss of response to the sensor (Paragraph 0087, lines 14-21).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mannheimer et al. (U.S. 8112136 B2) (hereinafter – Mannheimer), Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman), and Buxton et al. (U.S. 2018/0353111 A1) (hereinafter – Buxton) in view of Zelinka et al. (U.S. 2015/0080011 A1) (hereinafter – Zelinka).
Re. Claim 7: Mannheimer, Friedman, and Buxton teach the invention according to claim 5.  Mannheimer, Friedman, and Buxton do not teach the invention wherein the processor records the second site information, as usage history information, in the first memory.
Zelinka teaches the invention wherein the processor records the second site information, as usage history information, in the first memory (Paragraph 0027, “For example, the server 108 may send to the client device 102 an indication (i.e., a notification as required by claim 7) of the applicant, of location history (e.g., last known location), updated location history information, or information based 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Mannheimer, Friedman, and Buxton to have the notification also include usage history information as taught in the invention by Zelinka, the motivation being that such a notification provides an indication of path of travel of the device (Paragraph 0050), determination when two devices are collocated to another (Paragraph 0061), and provides improved location information and usage context of the device (Paragraph 0077).
Re. Claim 8: Mannheimer, Friedman, and Buxton teach the invention according to claim 5.  Mannheimer, Friedman, and Buxton do not teach the invention wherein the processor causes the information acquisition apparatus to perform notification in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence.
Zelinka teaches the invention wherein the processor causes the information acquisition apparatus to perform notification (Fig. 4, block 410, modifying the appearance or settings of the computing device (including setting a ring-tone, display setting, and or touch-screen icon) in accordance with the determined usage context, i.e., matching a predetermined sequence of device usages described in the following citations) in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence (Paragraph 0047, lines 15-29, a context module configured to determine and store a history of usage contexts of the client device, and to base usage context estimates on such usage context history; Paragraph 0063, “Block 408 may also involve selecting a usage context that is complementary to the usage context of the particular 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the invention of Mannheimer, Friedman, and Buxton to perform notification in a case where a sequence of sites at which the sensor has been used and indicated by the usage history information matches a predetermined sequence as taught in the invention of Zelinka, the motivation being that displaying such information immediately indicates the exit of the patient and/or sensor from the assigned area in the hospital setting and allows for immediate tracking of the loss of response to the sensor (Paragraph 0087, lines 14-21). 
Response to Arguments
Applicant’s arguments, see pages 1-3 of the Remarks, filed November 17, 2020, with respect to claims 1 (and dependent claims 2-12 thereof) and claims 13 (and dependent claims 14-17 thereof) have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection in the Non-Final Office Action of July 17, 2020 has been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1 and 13 (and dependent claims of both claims 1 and 13 thereof) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friedman et al. (U.S. 10,070,805 B1) (hereinafter – Friedman).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791